DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claim [5] recites the limitation " the first electrode and the second electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

3. Claim [6] fails to cure the deficiency of claim [5] thus rejected by the same reasoning.

                                             Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4. Claim [1 +4] is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+2]  of U.S. Patent No. 10,594,948 in view of Hung (US. 2009/01012935).
Re Claims [1+4], Claims [1+2 ]  of U.S. Patent No. 10,594,948 discloses everything except a controller that sets a sensitivity of the pixel according to an external signal, wherein the external signal includes sound, vibration or inclination.
 Nonetheless  in the same field of endeavor Hang discloses an image processing device as U.S. Patent No. 10,594,948, (see Hang fig. 1) Hang further discloses : an imaging device (see fig. 2), comprising: a pixel, and a controller that sets a sensitivity of the pixel according to an external signal (see 4, 9, 26, 27 fig. 2 and ¶ 0042, Configuration adjustment module 27 analyzes the one or more indicators generated by motion detection module 26, and adjusts one or more configuration parameters of image sensor 4 based on the amount of motion detected between the two images. Although discussed herein as adjusting a gain and/or exposure times of image sensor 4 for purposes of illustration, configuration adjustment module 27 may adjust other configuration parameters of image sensor 4. In general, configuration adjustment module 27 may increase the gain of image sensor 4 for scenes that include a relatively large amount of motion, e.g., large motion vectors, large sum of differences, large luma differences, large histogram differences, large 1-dimensional projection differences or the like), wherein the external signal includes sound, vibration or inclination (see ¶¶ 0038,0039, 0040 and  0042, Configuration adjustment module 27 analyzes the one or more indicators generated by motion detection module 26, and adjusts one or more configuration parameters of image sensor 4 based on the amount of motion detected between the two images,  [the motion of a scene is a vibration for example by the virtue of causing ablur in the captured image]). 

.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claim(s) [1-3 and 8] is/are rejected under 35 U.S.C. 102 (a1)  as being  anticipated by Hung (US. 2009/01012935).

Re Claim 1, Hung discloses an imaging device (see fig. 2), comprising: a pixel, and a controller that sets a sensitivity of the pixel according to an external signal (see 4, 9, 26, 27 fig. 2 and ¶ 0042, Configuration adjustment module 27 analyzes the one or more indicators generated by motion detection module 26, and adjusts one or more configuration parameters of image sensor 4 based on the amount of motion detected between the two images. Although discussed herein as adjusting a gain and/or exposure times of image sensor 4 for purposes of illustration, configuration adjustment module 27 may adjust other configuration parameters of gain of image sensor 4 for scenes that include a relatively large amount of motion, e.g., large motion vectors, large sum of differences, large luma differences, large histogram differences, large 1-dimensional projection differences or the like), wherein the external signal includes sound, vibration or inclination (see ¶¶ 0038,0039, 0040 and  0042, Configuration adjustment module 27 analyzes the one or more indicators generated by motion detection module 26, and adjusts one or more configuration parameters of image sensor 4 based on the amount of motion detected between the two images,  [the motion of a scene is a vibration for example by the virtue of causing ablur in the captured image]). 

Re Claim 2, Hung further discloses, further comprising: a detection unit that is configured to detect the external signal and that is configured to output a signal according to the external signal, wherein the controller sets the sensitivity of the pixel according to the signal (see 26 , 27 fig. 2,  ¶0042, Configuration adjustment module 27 analyzes the one or more indicators generated by motion detection module 26). 


Re Claim 3,  Hung further discloses, wherein the controller sets the sensitivity of the pixel according to a signal output from a detection unit that is configured to detect the external signal (see ¶¶0042 and 0046, The sensitivity control techniques described above may then be used to adjust the initial gain and exposure time settings of image sensor 4 based on the motion within the scene of interest. In some cases, the setting selected based on the brightness will change 

Re Claim 8,  Hung further discloses, wherein the sensitivity of the pixel is changed in a frame period (see ¶0052, As described above, the two or more images may be successive images that are captured by image sensor 4 within milliseconds, or even shorter time periods, from one another [ since the pixel sensitivity adjustment is done based on the  captured image frame period as described in fig. 6]). 


6. Claim(s) [1 and 7] is/are rejected under 35 U.S.C. 102 (a1)  as being  anticipated by Jang(US. 20120188411).

Re Claim 1, Jang discloses   an imaging device (see fig. 1), comprising: a pixel (133, pixel array of the image senor 133), and a controller that sets a sensitivity of the pixel according to an external signal (see 157, 150  fig. 1, ¶0083, For example, the fifth sound pattern 321 may be a loud sound pattern or a child pattern. The controller 150 may determine the obtained sound as a child pattern in consideration of analysis data, e.g., frequency distribution characteristics, of the obtained sound. According to preset setting data corresponding to the fifth sound pattern 321, the captured image may be captured in such a manner that chroma may be increased and the facial colors of characters and primary colors may look better. For example, the controller 150 may control a setting value of the image sensor 133 to increase the chroma of the image 310), wherein the external signal includes sound, vibration or inclination (see 110 fig. 1 and   the obtained sound as a child pattern in consideration of analysis data).

Re Claim 7 Jang further discloses, wherein the external signal is emitted from a subject to be captured by the imaging device (see 0083, The controller 150 may determine the obtained sound as a child pattern in consideration of analysis data, [the sound from the subject as depicted in fig. 3]). 

                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim [9] is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US. 2009/01012935) in view of  Mabuchi (2011/0242378).

Re Claim 9, Hung discloses capturing successive images with an initial configuration (see for example ¶0052). However Hang doesn’t seem to explicitly disclose, wherein the imaging device captures at least two pieces of image data with different sensitivities in a frame period. 
with different sensitivities in a frame period (see  for example ¶0156, , for example, it is possible to divide one frame period into three periods, perform exposure, and accumulate the unnecessary electric charge, the high-sensitivity signal electric charge with a long exposure time, and the low-sensitivity signal electric charge with a short exposure time in the respective CCDs.). 

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Hang before the effective filling date of the claimed invention by the teachings of Mabuch since this would allow to enhance a signal to noise ratio of the image.

 
Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/            Primary Examiner, Art Unit 2698